Citation Nr: 9917065	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-19 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from January 
1954 to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision confirmed and 
continued a 10 percent rating for post-traumatic stress 
disorder, previously rated as an anxiety reaction, which had 
been in effect since January 1988.

In April 1999 arguments to the Board, the veteran's 
representative noted a VA opinion that the veteran had 
hypertension, secondary to service-connected post-traumatic 
stress disorder and that this issue was never adjudicated.  
Review of the medical records reveals a May 1997 progress 
note which shows an impression of "PTSD and hypertension, 
secondary to PTSD."  A physician's impression is not 
sufficient to show an intent by a veteran to file a claim.  
Nevertheless, because the issue of service connection for 
hypertension secondary to PTSD, has been raised by the 
representative in his April 1999 arguments, it is referred to 
the RO for appropriate action.


REMAND

During the course of this appeal, 38 C.F.R. § 4.132, the VA 
Schedule of Ratings for Mental Disorders, was amended and 
redesignated as 38 C.F.R. § 4.130, effective November 7, 
1996.  Under the new regulation, the evaluation criteria have 
substantially changed, focusing on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment.

The Court, in Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), stated that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply.  The 
veteran must be evaluated under the more favorable of the two 
criteria. 

The veteran was initially evaluated under the old diagnostic 
criteria for mental disorders in the October 1996 rating 
decision.  Although the veteran was provided the revised 
rating criteria for mental disorders in a December 1996 
statement of the case, the RO continued to apply only the old 
criteria in evaluating the veteran's post-traumatic stress 
disorder.  In the most recent supplemental statement of the 
case in November 1997, the RO explained the criteria for a 
higher evaluation under the revised rating schedule, and 
included a brief examination of the veteran's mental status; 
however, it is not clear how the RO applied the rating 
criteria to the facts.  The RO was required to consider the 
old rating criteria as well as the new criteria, determine 
the version most favorable to the veteran and apply that 
criteria, providing an adequate explanation of the reasons 
and bases for its decision.  However, the Board finds that 
additional development is warranted.

The record shows that the veteran has been receiving regular 
assessments from a VA physician, Dr. T. Shafer.  A November 
1996 progress note shows that the veteran "is not capable of 
any form of sustained or gainful employment."  The most 
recent note in September 1997 shows that the veteran and his 
wife were enjoying themselves and riding his motorcycle and 
relating better with the family and also with members of his 
motorcycle club.  The Board is unable to determine from the 
record the veteran's current employment status and his 
ability to work.  As industrial impairment is a primary 
factor in rating the veteran's disability under the previous 
rating schedule, an opinion should be requested from the 
veteran's treating physician regarding his employability, and 
if necessary another VA PTSD examination may be provided to 
assess the veteran's current status.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain an opinion from 
the veteran's treating physician, Dr. T. 
Shafer, regarding the veteran's current 
ability to work.  He should be asked to 
comment on whether any functional 
impairment is solely due to his service-
connected post-traumatic stress disorder, 
or to other causes, and if so to what 
degree.

2.  Following any additional development 
deemed appropriate by the RO, to include 
scheduling another VA PTSD compensation 
and pension examination, if necessary, 
the RO should then readjudicate the 
veteran's claim for an increased 
evaluation for PTSD with consideration of 
the revised rating criteria found in 
38 C.F.R. § 4.132.  The RO should 
consider whether either the new or old 
version of the rating criteria is more 
favorable to the appellant's claim.  If 
one or the other is more favorable, i.e., 
the appellant would be granted a higher 
rating under one than under the other, 
the RO should so state and then apply the 
more favorable version of the regulation 
to the claim.  If the result is the same 
under either set ofcriteria, the RO 
should apply the new regulations to the 
claim.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto. Thereafter, the case should be returned to the 
Board, if in order. The appellant need take no action until 
otherwise notified, but he and/or his representative may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 




	(CONTINUED ON NEXT PAGE)


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










